stephen j johnson petitioner v commissioner of internal revenue respondent docket no 11556-09l filed date that with interest and penalties p had taxable_income of dollar_figure million in and dollar_figure mil- lion in p filed income_tax returns for those years in but paid no income_tax the internal_revenue_service irs assessed tax of dollar_figure for and dollar_figure for and then served on p notice of the filing of a notice_of_federal_tax_lien nftl and a notice of proposed levy to collect p’s liabilities totaled dollar_figure p requested a collection_due_process cdp hearing during which he proposed an offer-in-compromise oic which he amended several times during and while the cdp hearing was in process during the pendency of the cdp proceeding p received from sales of investments proceeds that he did not pay to the irs in date p amended his oic to propose payments totaling dollar_figure but in date p advised that he could not afford to make the payments and that he would amend his offer downward to dollar_figure r rejected the oic and issued a notice of deter- verdate 0ct date jkt po frm fmt sfmt v files johnson sheila united_states tax_court reports mination sustaining the notices of lien and proposed levy p filed a petition for review of the determination under sec_6330 during a remand r’s settlement officer deter- mined that p’s reasonable collection potential rcp was more than three times the amount he had informally proposed which was based solely on the value of one asset he owned in calculating rcp r also took into account as dissipated assets certain of the proceeds of p’s investment_assets that he did not pay to the irs after remand r issued a supplemental notice_of_determination to proceed with collection by lien and or levy of assessed income_tax liabilities plus interest and penalties for taxable years and held where p amended or withdrew an oic r’s office of appeals did not abuse its discretion in declining the terms previously offered in that oic held further in declining p’s informal proposal on the grounds that it offered less than his rcp r’s office of appeals did not abuse its discretion by including in its cal- culation of p’s rcp certain dissipated assets and the settle- ment officer’s final projection of p’s future earnings babcock maclean and marshall j gluck for petitioner justin l campolieta for respondent opinion gustafson judge this is an appeal pursuant to sec_6330 sec_1 by which petitioner stephen johnson seeks this court’s review of a determination by the office of appeals of the internal_revenue_service irs to reject mr johnson’s proposed offer-in-compromise oic and to sustain the filing of a notice_of_federal_tax_lien nftl and notice_of_intent_to_levy in order to collect mr johnson’s unpaid federal income taxes for tax years and that determination was made after the office of appeals had conducted a collection_due_process cdp hearing pursuant to sec_6330 and a supplemental cdp hearing pursuant to a remand by this court this matter is currently before the court pursuant to the parties’ joint motion to submit this case on a stipulated record under rule the issue for decision is whether the office of appeals’ rejection of mr johnson’s oic was an abuse_of_discretion we hold that the office of appeals did not abuse its discretion unless otherwise indicated all section references are to the internal_revenue_code u s c as amended and all rule references are to the tax_court rules_of_practice and proce- dure verdate 0ct date jkt po frm fmt sfmt v files johnson sheila johnson v commissioner by rejecting mr johnson’s oic and sustaining the proposed collection action background this case was submitted fully stipulated pursuant to rule and the facts are so found the stipulations of the par- ties with accompanying exhibits are incorporated herein by this reference at the time he filed the petition mr johnson resided in the republic of singapore mr johnson’s background stephen johnson earned a degree in business from the university of pennsylvania school of business and worked as an investment banker with ubs ag mr johnson left ubs ag and in established asiawerks global investment group pte ltd asiawerks in singapore asiawerks is an invest- ment firm in which mr johnson held a 50-percent ownership_interest in and mr johnson’s primary sources of regular income were his asiawerks salary and certain tribal income he received annually as a member of the saginaw chippewa indian_tribe mr johnson’s and liabilities during and mr johnson liquidated a number of investments the gain realized from the liquidation of these investments combined with his other earnings resulted in agi of dollar_figure in and dollar_figure in and in federal_income_tax liabilities of dollar_figure for and dollar_figure for mr johnson filed returns for the years and in date but he did not make any payments towards his outstanding liabilities for those years in his briefs mr johnson stresses the stipulated fact that he liquidated the investments in order to fund a divorce settlement however as respondent points out mr johnson paid dollar_figure million to his former wife whereas his combined adjusted_gross_income agi for the two years totaled over dollar_figure million in general when calculating a taxpayer’s rcp a settlement officer may allow an expense for court-ordered payments eg alimony child_support where the pay- ments are reasonable internal_revenue_manual irm pt date however mr johnson’s payment of the dollar_figure million divorce settlement has no bearing on his rcp here because there are no ongoing payments towards this liability which need to be considered in determining his ability to pay his taxes the irs did however apply to those liabilities various overpayment credits from subsequent years and the downpayments mr johnson submitted in connection with various oics verdate 0ct date jkt po frm fmt sfmt v files johnson sheila united_states tax_court reports the irs’s notices of lien and proposed levy on date the internal_revenue_service irs issued mr johnson a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 lien notice noti- fying him that a federal_tax_lien had been filed with respect to his outstanding income_tax liabilities for taxable years and and notifying him of his right to request a cdp hearing two days later on date the irs issued mr johnson a final notice-notice of intent to levy and notice of your right to a hearing levy notice for those same years pursuant to sec_6330 and sec_6331 advising him of the irs’s intent to levy upon his property as of that time his liabilities for and 2000-including interest and penalties-totaled dollar_figure on date the irs received from mr johnson’s representatives a form request for a collection_due_process_hearing the resulting cdp process took nearly four years since date multiple settlement officers have been involved in the cdp process and through his representatives mr johnson submitted three formal oics on forms offer_in_compromise and a number of proposed amend- ments and he informally proposed an amendment to an oic while only the most recent determination made by the office of appeals in date is now subject_to our review see 130_tc_79 an under- standing of the cdp hearing history is helpful hearing before settlement officer hunt on date mr johnson submitted his first formal oic on a form_656 dated date date oic under the date oic mr johnson proposed to pay in settlement of his outstanding tax_liabilities a total of dollar_figure in monthly installments of dollar_figure plus a deposit in the same amount mr johnson’s cdp hearing was initially assigned to settlement officer mark hunt so hunt who calculated mr johnson’s total_tax liability with accruals to be dollar_figure on date so hunt issued a preliminary deter- mination in which he calculated mr johnson’s reasonable verdate 0ct date jkt po frm fmt sfmt v files johnson sheila johnson v commissioner collection potential rcp to be dollar_figure and recommended rejection of the date oic mr johnson’s representa- tives subsequently submitted an informal proposal to amend the date oic upward to dollar_figure which mr john- son would fund with distributions from his investment in dcm ii doll technology investment fund ii lp dcm and his interest in claremont llc claremont however in date the date oic was informally amended down- ward to dollar_figure to account for mr johnson’s plan to sell his interest in dcm to an unrelated investor for percent of the value during an date telephone conference mr johnson’s representatives informed so hunt and his man- ager that asiawerks was having financial difficulty and that a portion of mr johnson’s dcm distribution which had been earmarked to fund the date oic and subse- quent oics was reinvested in asiawerks to pay his salary the parties also discussed the inclusion of certain dissipated assets in mr johnson’s rcp the value of mr johnson’s interest in asiawerks and the disallowance of a monthly loan payment on date after a series of further discus- sions mr johnson’s representatives faxed to so hunt an amended offer-in-compromise proposing a dollar_figure cash offer payable within eight months this offer was formally amended a week later on date when mr so hunt calculated mr johnson’s rcp to be dollar_figure on the basis of a future income poten- tial of dollar_figure monthly income of dollar_figure less allowable monthly expenses of dollar_figure pro- jected over months and a total equity in assets of dollar_figure in calculating mr johnson’s rcp for the purpose of this preliminary determination so hunt did not place any value on mr johnson’s 50-percent interest in asiawerks and he did not treat the distribution from cer- tain investments or the proceeds from the sale of real_property as dissipated assets in ulti- mately recommending rejection of the date oic so hunt rejected mr johnson’s asser- tion that the forced sale of securities giving rise to his tax_liabilities for years and presented a unique circumstance that would permit the acceptance of an oic for less than his rcp mr johnson received an earlier dcm distribution apparently in which is not at issue in the supplemental notice_of_determination issued by settlement officer covey so covey for clarity we will refer to the distribution at issue in the present case as the dcm distribu- tion the parties have continuously disagreed about the disallowance in computing rcp of a dollar_figure monthly loan payment attributable to a home equity loan that mr johnson’s mother took out on behalf of her son mr johnson claims that the loan was taken out so that he could fund the repayment of his outstanding tax_liabilities however he failed to substantiate that the loan proceeds were ever used for this purpose so hunt initially proposed to allow this expense in his draft determination but the appeals_office ultimately disallowed the expense in the supple- mental notice_of_determination because mr johnson was not legally obligated to repay the loan and the payments were not a necessary living expense verdate 0ct date jkt po frm fmt sfmt v files johnson sheila united_states tax_court reports johnson’s representatives submitted a revised amended offer- in-compromise date oic in which mr john- son proposed to pay dollar_figure in five bimonthly installments of dollar_figure in his date draft appeals case memorandum acm so hunt recommended acceptance of mr johnson’s date oic after calculating mr johnson’s rcp to be dollar_figure so hunt’s manager however rejected this recommendation shortly thereafter so hunt was internally reassigned to an acting position in management hearing before settlement officer devincentz settlement officer d w devincentz was assigned to com- plete mr johnson’s cdp hearing upon so hunt’s reassign- ment after reviewing all the prior correspondence and records so devincentz recalculated mr johnson’s rcp to be dollar_figure and advised mr johnson’s representatives that a short-term cash offer of dollar_figure with an additional dollar_figure downpayment would be an acceptable collection alternative on date mr johnson’s representatives informed so devincentz that asiawerks was in the process of winding up and thus mr johnson could no longer afford the payment schedule proposed in his date oic mr john- son’s representatives also informed so devincentz that mr johnson had used the remainder of his dcm distributions to fund the business operations of asiawerks and for living_expenses and that his only remaining asset was his post-dis- tribution interest in dcm valued at dollar_figure for that reason the first installment of dollar_figure consisted of dollar_figure which mr johnson would pay upon acceptance of the date oic plus the dollar_figure previously paid in connection with the date oic so hunt’s date draft acm was not a final product and contained a number of er- rors including a misstatement of mr johnson’s rcp mr johnson’s rcp was determined to be dollar_figure by combining future income potential of dollar_figure and equity in assets of dollar_figure this figure did not include the combined dollar_figure in cash already remitted to the irs in connec- tion with mr johnson’s date oic and date oic so devincentz recalculated mr johnson’s rcp to be dollar_figure by combining dollar_figure in fu- ture income potential with dollar_figure in asset equity in recalculating mr johnson’s future in- come potential so devincentz determined that only dollar_figure of the dollar_figure monthly loan payment was allowable as a necessary living expense representing the difference between the dollar_figure mr johnson was currently paying and the dollar_figure his mother had been paying towards her mortgage before the monthly loan payment arrangement this effectively increased mr johnson’s dispos- able income by dollar_figure per month so devincentz added the dollar_figure to the dollar_figure in net monthly income determined by so hunt which he then multiplied by months to arrive at a future income potential of dollar_figure moreover so devincentz increased mr johnson’s asset equity fig- ure from dollar_figure as calculated by so hunt to dollar_figure by adding the value of mr johnson’s discounted interest in a coal mine owned by asiawerks verdate 0ct date jkt po frm fmt sfmt v files johnson sheila johnson v commissioner mr johnson directed his representatives to amend the date oic downward to dollar_figure which would consist of the dollar_figure he had previously remitted in connec- tion with his prior oics and his remaining dollar_figure interest in dcm so devincentz declined this informal offer of dollar_figure and informed mr johnson that a notice of deter- mination sustaining the proposed collection action would be issued determination tax_court petition and remand the office of appeals issued its notice_of_determination on date mr johnson filed a petition with the court challenging the irs’s rejection of his oic and arguing that an offer of dollar_figure was acceptable given his financial situation respondent subsequently moved for remand because the notice_of_determination did not explain how so devincentz had calculated mr johnson’s rcp this court remanded the case to the office of appeals on date granting mr johnson a supplemental administrative hearing pursu- ant to sec_6330 supplemental hearing and determination upon remand settlement officer covey was assigned to mr johnson’s hearing and reviewed the administrative record at that time mr johnson’s unpaid balance including interest and penalties was dollar_figure and so covey ten- tatively calculated mr johnson’s rcp to be only about one- fourth of that-ie dollar_figure 10-on the basis of her under- standing of mr johnson’s financial situation a face-to-face conference was held on date in which so covey and mr johnson’s representatives discussed the issues relating to mr johnson’s unpaid tax_liabilities including the dissipation of mr johnson’s dcm distribu- tion mr johnson’s representatives claimed the dollar_figure dcm distribution was used to pay mr john- son’s representatives in connection with the ongoing tax that so covey initially calculated mr johnson’s rcp to be dollar_figure on the basis of a future income potential of dollar_figure over a period of months and a total equity in assets of dollar_figure so covey noted however that before a final calculation could be determined she needed more information regarding an appraisal of asiawerks and other companies mr johnson held inter- ests in as well as documentation substantiating that the liquidation proceeds of certain invest- ments were used for necessary living_expenses verdate 0ct date jkt po frm fmt sfmt v files johnson sheila united_states tax_court reports court_proceeding and to fund the downpayment of the date oic and that any remaining funds were either reinvested into the failing asiawerks or used for per- sonal living_expenses so covey requested that mr johnson provide by date a number of documents substan- tiating his current financial affairs including proof of disbursements from the dcm distribution and the liq- uidation of mr johnson’s investment in claremont closing statements settlement sheets bank statements verifying mr johnson’s claim that the money he reinvested in asiawerks to pay his salary had been used for necessary living_expenses mr johnson’s current form_w-2 wage and tax statement to corroborate a supposed reduction in his tribal income current statements establishing mr johnson’s remaining interests in dcm and claremont and forms b collection information statement for businesses for all companies in which mr johnson held an interest in response mr johnson’s representatives faxed so covey a letter on date advising so covey that the clare- mont investment had paid out dollar_figure and was now finished and advocating that so covey apply a flexible standard in calculating mr johnson’s rcp given that asiawerks was now defunct as is explained below most of the requested docu- ments were never provided to so covey in a letter dated date mr johnson’s represent- atives reiterated that his current offer was dollar_figure con- sisting of dollar_figure already remitted in connection with his prior oics plus dollar_figure that he believed he could obtain by liquidating his remaining dollar_figure interest in dcm that is mr johnson’s dollar_figure proposal presumed that beyond the dollar_figure he had already remitted the irs could reasonably expect to collect from him in the future no more than dollar_figure at this time mr johnson’s unpaid income_tax liabilities with accruals totaled approximately dollar_figure million on the basis of her review of the entire administrative record so covey ultimately concluded that neither of mr johnson’s proposed offers-ie neither the informal proposal of dollar_figure nor the date oic of dollar_figure that he had withdrawn-would be an acceptable offer given her calculation of his rcp in evaluating mr johnson’s proposals so covey calculated his rcp to be dollar_figure ie about percent of his total liability of about dollar_figure million on the verdate 0ct date jkt po frm fmt sfmt v files johnson sheila johnson v commissioner basis of total equity in assets of dollar_figure and future income potential of dollar_figure her asset computation was as follows personal bank accounts value of remaining dcm interest dissipated assets claremont interest sold dcm interest sold dollar_figure big_number big_number big_number total big_number so covey’s determination of mr johnson’s future income potential first computed his monthly disposable income income over allowable expenses and then multiplied that amount by months to yield four years’ worth of disposable income for his monthly income so covey took the figures from mr johnson’s own financial statement-ie wages of dollar_figure per month and tribal income of dollar_figure per month totaling dollar_figure per month so covey’s monthly expense fig- ures differed somewhat from mr johnson’s in some respects to his advantage but overall to his disadvantage and both are set out here monthly income monthly expenses national standard housing and utilities health care taxes transportation- operating cost transportation-owner- ship cost child care loan payment mr johnson so covey dollar_figure dollar_figure dollar_figure big_number big_number big_number dollar_figure big_number big_number total expenses monthly disposable income big_number -40 big_number big_number thus so covey disagreed with mr johnson both about the amount of his assets ie she included his personal bank accounts and about dollar_figure of dissipated assets and about the expenses that should be taken into account in figuring verdate 0ct date jkt po frm fmt sfmt v files johnson sheila united_states tax_court reports his disposable income chiefly she made no allowance for his dollar_figure loan payment mr johnson did not thereafter provide in response to so covey’s requests any documentation substantiating that the funds reinvested in asiawerks were used for necessary living_expenses nor forms 433-b for interests he owned in various businesses so covey therefore recommended and the office of appeals issued a supplemental notice_of_determination concerning collection action s under sec_6320 and or on date fully sustaining the proposed lien and levy actions of the collection_division in response to this supplemental notice_of_determination mr johnson filed an initial brief with this court arguing that the office of appeals failed to properly apply the irm provisions on dis- sipated assets and thus abused its discretion in rejecting mr johnson’s oics discussion i legal principles for collection_due_process a right to agency-level hearing sec_6330 provides that before a levy may be made on any property or right to property pursuant to sec_6331 a taxpayer is entitled to notice of the commissioner’s intent to levy and of the taxpayer’s right to a fair hearing before an impartial officer of the irs office of appeals sec_6330 and b similarly sec_6320 provides that after the filing of an nftl under sec_6323 the secretary shall furnish written notice of the filing and of the taxpayer’s right to a hearing which is generally conducted consistent with the procedures set forth in sec_6330 d and e sec_6320 at the agency-level cdp hearing taxpayers may raise chal- lenges to the appropriateness of collection actions and may make offers of collection alternatives which may include the posting of a bond the substitution of other assets an install- ment offer-in-compromise sec_6330 the appeals officer must consider those issues verify the requirements of applicable law and administrative procedure have been met and consider whether any pro- posed collection action balances the need for the efficient agreement an or see supra notes and verdate 0ct date jkt po frm fmt sfmt v files johnson sheila johnson v commissioner collection_of_taxes with the legitimate concern of the person involved that any collection action be no more intrusive than necessary sec_6330 as his collection alter- native mr johnson chose to submit oics in the case before us mr johnson disputes the irs’s failure to accept his latest oic b offers-in-compromise sec_7122 authorizes the secretary to compromise any civil or criminal case arising under the internal revenue laws sec_7122 provides that the secretary shall pre- scribe guidelines for evaluation of whether an oic should be accepted and thus the decision whether to accept or reject an oic is left to the secretary’s discretion 447_f3d_706 9th cir affg tcmemo_2004_13 c f_r sec_301_7122-1 proced admin regs the regulations promulgated under sec_7122 set forth three grounds for compromise of a taxpayer’s liability these grounds are doubt as to liability doubt as to collectibility and the promotion of effective tax_administration c f_r sec_301_7122-1 in his cdp hearing mr johnson sought a compromise based on doubt as to collectibility the secretary may compromise a tax_liability based on doubt as to collectibility where the taxpayer’s assets and income are less than the full amount of the liability c f_r sec_301_7122-1 under the commissioner’s administrative procedures an oic based on doubt as to collectibility will be acceptable only if it reflects the tax- payer’s reasonable collection potential rcp revproc_2003_71 sec_4 2003_2_cb_517 rcp is generally calculated by multiplying a taxpayer’s monthly income avail- able to pay taxes by the number of months remaining in the statutory period for collection see sec_6502 and adding to that product the realizable net equity in the taxpayer’s assets both parties appear to agree that mr johnson’s rcp is substantially less than his tax_liability which stood at approximately dollar_figure million as of date the par- ties obviously disagree however as to the amount of mr johnson’s rcp verdate 0ct date jkt po frm fmt sfmt v files johnson sheila united_states tax_court reports the irs may reject an oic because the taxpayer’s ability to pay is greater than the amount he proposes to pay under the compromise proposal see fargo v commissioner f 3d pincite under irs procedures the irs will not accept a compromise that is less than the reasonable collection value of the case absent a showing of special circumstances see revproc_2003_71 sec_4 mr johnson has not argued that he presents special circumstances so we determine here whether the settlement officer’s calculation of rcp was reasonable see 125_tc_301 affd 469_f3d_27 1st cir c dissipated assets where the settlement officer determines that a taxpayer has dissipated assets in disregard of the taxpayer’s out- standing federal_income_tax liability the irm provides that the dissipated assets may be included in the calculation of the minimum amount that is to be paid under an accept- able oic during an offer investigation it may be discovered that assets liquid or non liquid have been sold gifted transferred or spent on non-priority items or debts and are no longer available to pay the tax_liability this section discusses treatment of the value of these assets when considering an oic once it is determined that a specific asset has been dissipated the investigation should address whether the value of the asset or a portion of the value should be included in an acceptable offer amount inclusion of the value of dissipated assets must clearly be justified in the case file and documented on the ics or aoic history as appropriate a determination that assets were dissipated should include an analysis of the following facts when the asset s were dissipated in relation to the offer submission when the asset s were dissipated in relation to the liability how the asset was transferred if the taxpayer realized any funds from the transfer of assets the irm provisions on dissipated assets were revised in date and since then ap- pear in part but we quote the provisions as in effect when the office of appeals made the determination under review here mr johnson asserts in his brief that the irm instructs settlement officers to take dissipated assets into account only in unusual circumstances the irm however does not require unusual circumstances but requires only that the inclusion of dissipated assets must clearly be justified irm pt date the irm quoted below goes on to list a number of factors for consideration in deciding whether to include the value of dissipated assets in a taxpayer’s rcp as quoted above verdate 0ct date jkt po frm fmt sfmt v files johnson sheila johnson v commissioner how any funds realized from the disposition of assets were used the value of the assets and the taxpayer’s interest in those assets if the investigation clearly reveals that assets have been dissipated with a disregard of the outstanding tax_liability consider including the value in the rcp calculation irm pt date a dissipated asset is thus defined as any asset liquid or non- liquid that has been sold transferred or spent on non-pri- ority items or debts and that is no longer available to pay the tax_liability irm pt see also samuel v commis- sioner tcmemo_2007_312 if the taxpayer establishes that he used the dissipated assets for necessary living_expenses the irm instructs the settlement officer not to include them in the rcp calculation irm pt if the taxpayer fails to provide information substantiating the disposition of the funds from such assets the settlement officer may consider including the full value of the dissipated assets as part of the taxpayer’s rcp for purposes of determining an acceptable offer amount irm pt a consequence of including dissipated assets in rcp is that the taxpayer is fictitiously assumed to have as funds avail- able to pay his tax_liability money that he manifestly does not have anymore-an assumption that may be discouraging to the delinquent taxpayer who is trying to get right with the irs however the evident reason for this rule is to deter delinquent taxpayers from wasting money that they owe and should pay as taxes conscientious taxpayers would object- and the system would suffer-if a taxpayer with overdue taxes and with money in hand could spend his money on non-priority items and nonetheless effectively obtain forgiveness of his liability simply by proving in the collection context that he really did reduce his collection potential by wasting the assets removing dissipated assets from rcp could create perverse incentives and the tax collector must have discretion to avoid that problem it is therefore reason- able for the office of appeals to consider including dissipated assets in a taxpayer’s rcp verdate 0ct date jkt po frm fmt sfmt v files johnson sheila united_states tax_court reports d judicial review if the taxpayer is dissatisfied with the determination made by the office of appeals in his cdp hearing he may appeal that determination by filing a petition in this court sec_6330 where as here the underlying tax_liability is not at issue our review of the notice_of_determination under sec_6330 is for abuse_of_discretion see 114_tc_604 114_tc_176 we do not make an independent decision as to what would be an acceptable oic or substitute our judg- ment for that of the settlement officer rather we do not dis- turb the irs’s decision to reject an oic unless it is arbitrary capricious or without sound basis in fact or law murphy v commissioner t c pincite ii non-acceptance of the date oic for two reasons we hold that when in date the office of appeals declined to accept mr johnson’s date oic offering dollar_figure it did not abuse its discre- tion a mr johnson amended or withdrew the date oic in date the regulations require that oics be submitted in the form and manner prescribed by the secretary c f_r sec_301_7122-1 the prescribed form for an oic is form_656 see c f_r sec_601_203 statement of procedural rules revproc_2003_71 sec_4 c b pincite mr johnson’s latest form_656 was submitted in date and contained his offer to pay dollar_figure when respondent moved the court with mr johnson’s con- sent to remand this case to the office of appeals respondent apparently assumed that mr johnson’s date oic had still been pending at the time of the original date determination however it is clear that the mr johnson requests that this court order that petitioner’s pending offer_in_compromise be accepted by respondent however this court has jurisdiction to review respondent’s rejection of an oic for abuse_of_discretion we cannot order the irs to accept an oic rather if we find that the irs abused its discretion in rejecting an oic the remedy available to this court is to determine that the collection action itself-the filing of the nftl or the proposed levy-is not sustained respondent’s motion for remand filed date stated the primary issue in this verdate 0ct date jkt po frm fmt sfmt v files johnson sheila johnson v commissioner date oic was either amended or withdrawn by the time the office of appeals made its original determina- tion and could not have been accepted by the irs at that time the date oic was amended in date in a letter dated date mr johnson’s representa- tives stated mr johnson is no longer able to make the payments required under the dollar_figure offer mr johnson has instructed us to amend the pending dollar_figure offer downward to dollar_figure consisting of the dollar_figure he has already paid to the irs and the estimated dollar_figure sale value of his remaining interest in doll dcm we respectfully request that mr johnson’s offer as revised herein be accepted by the irs in a letter dated date mr johnson’s representa- tives confirmed to so covey that mr johnson’s current offer_in_compromise totals dollar_figure we find no provision in the pertinent regulations or rev- enue procedure that precludes an amendment to an oic or requires that such an amendment take any particular form consequently we conclude that on date mr john- son’s latest oic was amended downward by dollar_figure to an amount of dollar_figure as a result of that amendment there was no longer pending thereafter any offer to pay dollar_figure therefore the office of appeals did not abuse its discretion by failing to accept payment of dollar_figure case is whether respondent’s office of appeals abused its discretion in rejecting as a collection alternative a proposed offer-in-compromise the notice_of_determination however does not provide an explanation as to how the office of appeals calculated petitioner’s reasonable collection potential this suggests that respondent believed mr johnson’s date oic was still pending and had not been withdrawn otherwise respondent need only have issued a notice_of_determination stating that the date offer had been withdrawn rather than asking for a remand to clarify the calculation of mr johnson’s rcp for an offer that respondent knew was no longer pending the attachment to the supplemental notice_of_determination misstates mr johnson’s pro- posal at one point by stating your proposal was decreased from dollar_figure to dollar_figure empha- sis added but in fact the offered amount was decreased by dollar_figure to dollar_figure as the attach- ment elsewhere acknowledges verdate 0ct date jkt po frm fmt sfmt v files johnson sheila united_states tax_court reports if the date oic was not amended then it was withdrawn mr johnson’s representatives’ date letter made it clear that his payment of dollar_figure was no longer possible and was not offered if the letter did not effectively amend the offer down to dollar_figure then it must have withdrawn the offer of dollar_figure an offer will be considered withdrawn on the irs’s receipt of written notification of the withdrawal of the offer either by personal delivery or certified mail or on issuance of a letter by the irs confirming the taxpayer’s intent to withdraw the offer sec_301_7122-1 revproc_2003_71 sec c b pincite while mr johnson’s representatives’ letter did not use the term with- draw it stated that the dollar_figure offer is no longer work- able because mr johnson is no longer able to make the payments if the letter withdrew the oic then the office of appeals did not abuse its discretion in failing to accept the then-obsolete date oic b an oic offering dollar_figure would have been defective even if mr johnson’s offer to pay dollar_figure had still been pending the office of appeals would not have abused its discretion by failing to accept that offer when it issued its supplemental determination in date this is so for one of two alternative reasons first mr johnson had stated that he could not afford to make the payments that the dollar_figure oic called for if that were true then he would default on his obligations under the oic and under the standard term in paragraph l of form_656 would again become liable for the entire liability the execution of the oic would have been a pointless act or second for the reasons stated below in part iii b so covey reasonably concluded that mr johnson’s rcp exceeded dollar_figure that being the case it would not have been in the government’s interest to accept the oic and the office of appeals would not have abused its discretion by declining to accept it however the only collection alternative pending during the supplemental hearing was the amended offer of dollar_figure ie mr johnson’s offer to pay dollar_figure in addition to the dollar_figure already remitted to the irs we now analyze that proposal verdate 0ct date jkt po frm fmt sfmt v files johnson sheila johnson v commissioner iii non-acceptance of the informal proposal a mr johnson’s informal proposal was pending as we have noted irs regulations require that an oic be submitted on a form_656 whereas mr johnson’s latest and only pending proposal was the dollar_figure proposal commu- nicated by letter of date and confirmed by letter of date however for the reasons stated above in part ii a the date letter amended the date oic so that the dollar_figure proposal was pending in the form of the amended oic but even if the dollar_figure proposal was not embodied in a formal oic it was nonetheless a collection sec_6330 and was properly considered during the cdp hearing see sullivan v commissioner tcmemo_2009_4 97_tcm_1010 alternative purposes for of b mr johnson’s informal proposal was inadequate the issue did mr johnson’s rcp exceed dollar_figure we hold that the office of appeals did not abuse its discre- tion in declining mr johnson’s proposal to compromise his unpaid federal_income_tax liabilities for dollar_figure that pro- posed amount consisted of dollar_figure that mr johnson had already deposited in connection with prior offers and an addi- tional dollar_figure thus mr johnson essentially offered an additional dollar_figure in settlement of a federal_income_tax liability of approximately dollar_figure million this offer assumed that mr johnson’s entire collection potential consisted of the value of a single asset that mr johnson owned-his remaining interest in dcm after the second distribution to be considered for acceptance an offer based on doubt as to collectibility must equal or exceed a taxpayer’s reasonable collection potential irm pt date pursuant to revproc_2003_71 sec_4 an oic based on doubt as to collectibility will be acceptable only if the offer reflects the taxpayer’s rcp ie that amount less than the full liability which the irs could collect through means such as administrative and judicial remedies murphy v commis- sioner t c pincite for so covey to properly conclude that mr johnson’s pro- posal should be rejected she needed only to find that mr verdate 0ct date jkt po frm fmt sfmt v files johnson sheila united_states tax_court reports johnson’s rcp exceeded dollar_figure ie the amount he proposed to pay under his offer the precise amount by which mr johnson’s rcp exceeded dollar_figure need not be resolved because it was sufficient for so covey to find that mr john- son had available for collection an amount that was substan- tially greater than his dollar_figure offer so covey’s analysis mr johnson’s rcp exceeded dollar_figure so covey concluded and we hold that she reasonably con- cluded that mr johnson had other assets and disposable income not admitted by him that could have funded addi- tional collection in fact so covey calculated mr johnson’s rcp to be not dollar_figure but dollar_figure however if mr john- son’s rcp did substantially exceed dollar_figure then the rejection of his proposal was justified even if his rcp was not as great as dollar_figure we therefore consider three principal items any one of which by itself would support the supplemental deter- mination of the office of appeals a dissipated assets so covey concluded that mr johnson had a total equity in assets of dollar_figure which included amounts he had pre- viously received from his claremont investment and his dcm distribution which she considered dissipated assets specifically so covey included a the dollar_figure that mr johnson received from the liquidation of his interest in claremont and b dollar_figure from mr johnson’s dcm distribution of dollar_figure the portions of that distribution that she did not treat as dissipation were the dollar_figure that was remitted to the irs as a downpayment with the date oic and dollar_figure that was used to pay mr johnson’s representatives in connection with the prosecution of his tax_court proceeding pursuant to irm part any assets that have been sold gifted transferred or spent on non-priority items or debts and are no longer available to pay the tax_liability are treated as dissipated assets the irm instructs a settlement officer to consider inclusion of dissipated assets unless the taxpayer can substantiate that such assets were used to fund necessary living_expenses the burden rests on the taxpayer verdate 0ct date jkt po frm fmt sfmt v files johnson sheila johnson v commissioner however to provide complete and current financial informa- tion and to corroborate any such claims see kerr v commis- sioner tcmemo_2007_43 c f_r sec_301_7122-1 mr johnson disputes the inclusion of any of his liquidated investments as dissipated assets for purposes of calculating his rcp because he says these funds were reinvested in his failing business in order to pay him a salary which he argues was needed for necessary living_expenses if mr johnson could show that he invested these distributions into asiawerks to pay himself a salary and if he could substan- tiate that he used the resulting salary for necessary living_expenses then he could credibly argue that these assets should not be included in his rcp calculation as dissipated assets however despite pointed requests from so covey mr johnson failed to substantiate either a how much of the dcm distribution or the claremont distribution that he invested into asiawerks was actually used to pay his salary or b how much of this salary if any was used for necessary living_expenses thus so covey did not abuse her discre- tion by including the full dollar_figure as dissipated assets in calculating mr johnson’s rcp b personal bank accounts so covey determined from mr johnson’s own financial statements that he held dollar_figure in bank accounts an amount equal to more than percent of the dollar_figure he offered mr johnson did not dispute this determination he was therefore in a position to pay substantially more than the dollar_figure he offered which would come from his liquidation of dcm this fact in itself was enough to justify the rejection of his dollar_figure proposal c future disposable income according to the irm the amount to be collected from future income for purposes of calculating a taxpayer’s rcp consists of projected gross monthly income less allowable expenses forecast over a specified monthly period irm pt in calculating future income settlement officers are according to his form_w-2 mr johnson received dollar_figure as tribal income since he had at least this tribal income from which to pay living_expenses we cannot assume that asiawerks salary was spent on necessary living_expenses which the irs determined to be dollar_figure per month verdate 0ct date jkt po frm fmt sfmt v files johnson sheila united_states tax_court reports directed to consider the taxpayer’s overall general situation including such facts as age health marital status number and age of dependents level of education or occupational training and work experience id pt if a tax- payer is temporarily unemployed or underemployed the irm suggests using the level of income expected if the taxpayer were fully employed and if the potential for employment is apparent id pt in this case so covey calculated mr johnson’s future disposable income to be dollar_figure in projected gross monthly income less dollar_figure in allowable monthly expenses arriving at dollar_figure in disposable income per month which she pro- jected over a period of months mr johnson makes two principal arguments against so covey’s determination of disposable income-first that income should be reduced and second that his allowable expense should be increased first mr johnson argues that he should essentially be treated as having no future income potential at all and that the office of appeals should apply a flexible standard in projecting his monthly income given that mr johnson’s business asiawerks is now defunct in their letter dated date mr johnson’s representatives essentially argue that he has no prospect of future income other than his tribal income because asiawerks was in the process of winding up this argument however overlooks the signifi- cant difference between being temporarily unemployed or underemployed and being permanently unemployable in considering the factors outlined in the irm including mr johnson’s health education skills prior earnings and professional background so covey did not abuse her discre- tion in finding that mr johnson was very employable and could at a minimum earn a projected dollar_figure a year in addition to his tribal income second mr johnson argues that his disposable income should be reduced by loan payments of dollar_figure per month this purported expense stems from a home equity loan that his mother took out on her home the proceeds of which he claims were used by him for living_expenses the payment of taxes and legal fees incurred in connection with this pro- in an exercise of discretion so covey projected mr johnson’s gross monthly income over a period of only months even though according to irm part a she could have projected his income over months verdate 0ct date jkt po frm fmt sfmt v files johnson sheila johnson v commissioner ceeding while so hunt proposed to allow the monthly loan payments as an expense in the calculation of mr johnson’s rcp and while so devincentz would have allowed a portion of these loan payments the administrative record reflects that the office of appeals was justified in ultimately dis- allowing the dollar_figure monthly loan payments on so covey’s recommendation because mr johnson failed to establish that the payment of this debt was necessary for the produc- tion of income or for the health and welfare of the taxpayer’s family as required by the irm see irm pt a more difficult issue might have been presented had mr johnson corroborated his claim that the loan proceeds were applied toward his outstanding tax_liabilities however we need not address that hypothetical issue in the absence of any evidence to substantiate his claims that the loan pro- ceeds were used for necessary living_expenses or the payment of taxes and expenses we cannot say that so covey abused her discretion by disallowing the dollar_figure monthly loan pay- ments in calculating mr johnson’s rcp thus while mr johnson proposed to pay the irs the pro- ceeds from the anticipated sale of one asset and nothing more so covey reasonably determined in view of his profes- sional qualifications and personal earning history that his reasonable collection potential included some amount of future disposable income that being the case rejection of his proposal was not an abuse_of_discretion c mr johnson’s other arguments have no merit the office of appeals did not renege on any deal with mr johnson mr johnson claims in his answering brief that his oics were accepted by the irs four times over the last seven years but each time the irs subsequently reneged on the deals mr johnson argues that the administrative course of conduct was therefore more intrusive than necessary and denied him the fundamental fairness that congress sought to protect in cdp hearings mr johnson’s claim fails however as a matter of both fact and law verdate 0ct date jkt po frm fmt sfmt v files johnson sheila united_states tax_court reports a as a matter of fact no settlement officer purported to accept any offer made by mr johnson the record is altogether void of any instance in which a settlement officer or appeals officer purported to actually accept any of mr johnson’s oics while so hunt rec- ommended acceptance of mr johnson’s date oic in the draft date acm this recommendation was considered by so hunt’s manager ms craca and ultimately rejected a recommendation of acceptance by a settlement officer however is not an acceptance of a taxpayer’s oic b as a matter of law no settlement officer had any authority to accept any offer made by mr johnson an oic is a contract and general principles of contract law therefore determine whether a binding settlement has been reached becker holding corp v commissioner tcmemo_2004_58 one such principle is that a settlement agreement may be reached only by authorized agents or officials rep- resenting the parties 108_tc_320 affd without published opinion 208_f3d_205 3d cir p ersons dealing with an agent of the government must take notice of the limita- tions of his authority 345_f2d_558 ct_cl 74_tc_743 affd per curiam 673_f2d_784 5th cir mid- west motor express inc v commissioner 27_tc_167 affd 251_f2d_405 8th cir within the office of appeals final authority over administrative settlements involving federal tax matters has been delegated to regional directors of appeals chiefs assistant chiefs and associate chiefs of the appeals offices appeals team chiefs team managers directors of an appeals operating_unit appeals area directors deputy appeals area directors and appeals team case leaders c f_r sec_601_106 and ii statement of procedural rules irs deleg order no rev date irs deleg order no app 8-a date further authorizes appeals officers and settlement officers to conduct hearings and make determinations under sec_6320 and sec_6330 and appeals team managers to review and approve such determinations thus a settlement officer lacks authority to accept an oic consequently verdate 0ct date jkt po frm fmt sfmt v files johnson sheila johnson v commissioner regardless of any_action that so hunt might have purported to take the government had not accepted any oic that could have been breached by the adverse determinations of the office of appeals the outcome is the same if mr johnson contends not that an oic was explicitly accepted by so hunt but that in some other less formal fashion so hunt made a deal with him on behalf of the irs such a contention alleges a quasi-contract or a contract implied in fact which is ‘founded upon a meeting of minds which although not embodied in an express contract is inferred as a fact from conduct of the parties showing light of the surrounding cir- cumstances their tacit understanding ’ 70_f3d_597 fed cir quoting 261_us_592 however as the court of federal claims has explained in the w hen the united_states is a party to an alleged contract implied-in-fact the government representative whose conduct is relied upon must have actual authority to bind the government in contract 75_fedclaims_249 citations omitted the commissioner is thus not bound by an apparent settle- ment where an agent is without authority to compromise a taxpayer’s tax_liability becker holding corp v commis- sioner tcmemo_2004_58 87_tcm_1069 citing 278_us_282 here so hunt was without authority to bind respondent to a settlement and thus mr johnson could not have had any deal based on the actions of so hunt the office of appeals did not abuse its discretion by delay in the handling of mr johnson’s case mr johnson also asserts in his briefs that the cdp pro- ceedings were more intrusive than necessary in violation of sec_6330 because of the length of the proceedings and the number of settlement officers assigned to his hearings while the four-year duration of this proceeding was unfortunate we do not perceive that the office of appeals abused its discretion in conducting the cdp hearings first sec_6330 does not provide that the cdp process must not be more intrusive than necessary but rather that the proposed collection action eg lien or levy verdate 0ct date jkt po frm fmt sfmt v files johnson sheila united_states tax_court reports be no more intrusive than necessary mr johnson has made no showing that the collection actions that the office of appeals sustained were unduly intrusive second the long duration of mr johnson’s cdp hearing was largely attributable to mr johnson his case presented a moving target as his financial affairs drastically fluc- tuated with the liquidation of his investments and the failing of asiawerks in addition mr johnson delayed pro- viding the necessary financial records that were requested of him by various settlement officers many of which records he never provided personnel in the office of appeals cannot be chained to their cases the work of that office like the work in any office will have to be reassigned as time passes when employees take leave receive promotions or retire and when reassignments do occur new personnel will necessarily take time to get up to speed we do not find that the office of appeals protracted mr johnson’s proceedings in a manner that could constitute an abuse_of_discretion conclusion the determination of the irs’s office of appeals-ie not to accept mr johnson’s proposed collection alternative but instead to sustain the filing of the notice of lien and the pro- posed collection by levy of his outstanding tax liabilities- was not an abuse_of_discretion respondent may proceed with collection to reflect the foregoing decision will be entered for respondent f verdate 0ct date jkt po frm fmt sfmt v files johnson sheila
